206 Ga. App. 191 (1992)
424 S.E.2d 903
LEARY
v.
THE STATE.
A92A2400.
Court of Appeals of Georgia.
Decided November 5, 1992.
Michael M. Sheffield, for appellant.
Robert E. Wilson, District Attorney, Robert W. Houman, Robert M. Coker, Assistant District Attorneys, for appellee.
McMURRAY, Presiding Judge.
Defendant Leary appeals his conviction of the offense of robbery. Held:
The sole enumeration of error contends that the trial court erred in failing to grant defendant's motion for mistrial based on the State having placed the defendant's character in issue with the playing of a redacted taped statement of the defendant. After the trial court's curative instruction was given to the jury, defendant failed to renew his objection or motion for mistrial and thus waived his right to appellate review. Perkins v. State, 260 Ga. 292, 295 (6) (392 SE2d 872); Whitaker v. State, 246 Ga. 163, 166 (11), 167 (269 SE2d 436); Quick v. State, 198 Ga. App. 353 (1) (401 SE2d 758); Sneed v. State, 172 Ga. App. 64, 65 (2) (321 SE2d 799).
Judgment affirmed. Sognier, C. J., and Cooper, J., concur.